Case 0:19-cv-61215-RAR Document 59 Entered on FLSD Docket 02/26/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 0:19-cv-61215-RAR


  HALE CAMERMAN,
  individually and on behalf of all
  others similarly situated,                                  CLASS ACTION

          Plaintiff,                                          JURY TRIAL DEMANDED

  v.

  LYNDON SOUTHERN INSURANCE COMPANY
  a Florida corporation,
  CARGUARDIAN WARRANTY LLC
  d/b/a CARGUARDIAN,
  a California corporation, and
  OMEGA AUTO CARE,
  a Missouri corporation,

        Defendants.
  __________________________________/


                       STIPULATION OF DISMISSAL WITH PREJUDICE

          NOW COME the PLAINTIFF, Hale Camerman, and the only remaining DEFENDANTS,

  Ensurety Ventures, LLC d/b/a Omega Auto Care, CarGuardian Warranty, LLC, and Ryan C. Earl,

  by and through their respective attorneys or individually, and pursuant to Fed. R. Civ. P. 41(a),

  who hereby stipulate and agree to the dismissal with prejudice of PLAINTIFF Hale Camerman’s

  claims against DEFENDANTS Ensurety Ventures, LLC d/b/a Omega Auto Care, CarGuardian

  Warranty, LLC, and Ryan C. Earl. Each Party shall bear their own respective costs and attorneys’

  fees. This Stipulation of Dismissal With Prejudice disposes of the entire action.




                                              Page 1 of 2
Case 0:19-cv-61215-RAR Document 59 Entered on FLSD Docket 02/26/2020 Page 2 of 2

                                                                   Case No. 0:19‐cv‐61215‐RAR
                                          Camerman v. Lyndon Southern Insurance Company, et al.

  Date: February 26, 2020


  Respectfully submitted,


   HIRALDO P.A.
   401 E. Las Olas Boulevard                    By: /s/ William L. Tucker
   Suite 1400                                   William L. Tucker, FL Bar No. 92580
   Ft. Lauderdale, Florida 33301                GREENSPOON MARDER LLP
                                                200 E. Broward Blvd., Suite 1800
                                                Ft. Lauderdale, FL 33001-1949
   /s/ Manuel S. Hiraldo                        Tel.: (954) 527-6208
   Manuel S. Hiraldo                            Fax: (954) 333-4208
   Florida Bar No. 030380                       Email: william.tucker@gmlaw.com
   Email: mhiraldo@hiraldolaw.com               becky.zabielinsky@gmlaw.com
   Telephone: 954.400.4713
                                                Attorneys for Ensurety Ventures, LLC d/b/a
   Counsel for Plaintiff, Hale Camerman         Omega Auto Care




                                          Page 2 of 2
